This writ of error was taken to a judgment in favor of a garnishee bank which collected a check deposited by the wife of insolvent debtor, the check being in settlement and surrender of an insurance policy issued to the husband in which the wife was the beneficiary.
Where the wife is the beneficiary of an insurance policy issued to the husband who in settlement of the policy receives a check which he endorses in blank to his wife who deposits it for collection, the proceeds in the hands of the collecting bank are not subject to statutory garnishment by the insolvent husband's creditors in the absence of fraud, the wife as the beneficiary of the policy having at least a potential interest in the proceeds of the policy which was not obtained for the benefit of the husband's creditors.
Affirmed.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur.
BROWN, J., dissents.